Citation Nr: 0420794	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  95-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

3.  Entitlement to service connection for arthritis of the 
right hand.

4.  Entitlement to service connection for arthritis of the 
left hand.

5.  Entitlement to service connection for a disability of the 
left wrist claimed as secondary to a low back disability.

6.  Entitlement to service connection for a disability of the 
right wrist claimed as secondary to a low back disability.

7.  Entitlement to service connection for acromioclavicular 
arthritis of the left shoulder.

8.  Entitlement to service connection for acromioclavicular 
arthritis of the right shoulder. 

9.  Entitlement to service connection for a disability of the 
left elbow.

10.  Entitlement to service connection for a disability of 
the right elbow.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the mid-back (thoracic spine).  

12.  Entitlement to an increased rating for a low back 
disability, currently rated 40 percent disabling.

13.  Entitlement to an initial rating greater than 10 percent 
for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
February 1972 and from August 1972 to August 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Cheyenne, Wyoming.

The issues of service connection for disability of the left 
wrist, the right wrist, PTSD and hypertension, the initial 
rating for depression and an increased rating for the low 
back disability addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal the May 1997 decision wherein 
the Board denied service connection for degenerative disc 
disease and degenerative joint disease of the thoracic spine. 

2.  The evidence received since the May 1997 Board decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a thoracic spine 
arthritis, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The probative and competent evidence of record 
establishes that arthritis of the thoracic spine (mid-back) 
is causally related to the service-connected disability of 
the lower back.



4.  The probative and competent evidence of record 
establishes that arthritis of the right hand is causally 
related to the service-connected disability of the lower 
back.

5.  The probative and competent evidence of record 
establishes that arthritis of the left hand is causally 
related to the service-connected disability of the lower 
back.

6.  The probative and competent evidence of record 
establishes that acromioclavicular arthritis of the left 
shoulder is causally related to the service-connected 
disability of the lower back.

7.  The probative and competent evidence of record 
establishes that acromioclavicular arthritis of the right 
shoulder is causally related to the service-connected 
disability of the lower back.

8.  The probative and competent evidence of record does not 
establish the current existence of a disability of the left 
elbow including arthritis.

9.  The probative and competent evidence of record does not 
establish the current existence of a disability of the right 
elbow including arthritis.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1997 decision wherein the 
Board denied entitlement to service connection for 
degenerative disc and joint disease of the thoracic spine is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 
20.1105 (2003).

2.  Arthritis of the thoracic spine is proximately due to, 
the result of, or aggravated by service-connected disability 
of the low back.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).



3.  Arthritis of the right hand is proximately due to, the 
result of, or aggravated by service-connected disability of 
the low back.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  

4.  Arthritis of the left hand is proximately due to, the 
result of, or aggravated by service-connected disability of 
the low back.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  

5.  Acromioclavicular arthritis of the left shoulder is 
proximately due to, the result of, or aggravated by service-
connected disability of the low back.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

6.  Acromioclavicular arthritis of the right shoulder is 
proximately due to, the result of, or aggravated by service-
connected disability of the low back.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

7.  A disability of the left elbow including arthritis was 
not incurred in or aggravated by service on a direct or 
presumptive basis and it is not proximately due to, the 
result of, or aggravated by service-connected disability of 
the low back.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.159, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

8.  A disability of the right elbow including arthritis was 
not incurred in or aggravated by service on a direct or 
presumptive basis and it is not proximately due to, the 
result of, or aggravated by service-connected disability of 
the low back.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.159, 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records including the medical history 
from several examinations and the post service medical 
reports through mid 1990's are pertinently unremarkable 
regarding the elbows, the shoulders and the hands.  A private 
medical statement dated in March 1969, before the veteran 
entered military service, indicated the veteran had been 
under treatment since late in 1968 for arthritis of various 
joints including the wrists and shoulders.  

The service medical records show he had an orthopedic 
consultation in March 1969 that was directed to the right 
knee.  In September 1969 he received a permanent medical 
profile for defective hearing and a temporary profile for a 
stress reaction of the knees. 

A chiropractor Dr. BJK (initials) wrote in 1995 regarding the 
veteran's developing shoulder problems felt to be related to 
the use of Canadian crutches.  Other medical records late in 
1996 refer to tendonitis of the right shoulder and radiology 
reports at that time and in 1998 reported degenerative 
changes of the right and left acromioclavicular joints, 
respectively.  A VA clinical record late in 1996 mentioned 
the veteran having some shoulder problems due to his 
crutches.  A VA examiner in early 1997 noted bilateral 
impingement syndrome with possible acromioclavicular joint 
arthritis.  

The decision in May 1997 wherein the Board denied service 
connection for a disability of the thoracic spine found that 
the veteran had not submitted medical evidence establishing a 
nexus between the arthritis of the thoracic spine and his 
military service.  The record did contain an opinion from a 
chiropractor in favor of service connection. 

A statement from a VA nurse practitioner in October 2000 
indicated that the veteran's VA medical file was reviewed.  
The clinician stated she had treated veteran's long-term 
arthritis of the fingers, thumbs, hands and shoulders and 
mid-back since mid 1994 and determined these problems were 
secondary to long-term use of Canadian crutches and canes to 
accommodate his service connected low back injury.  

A June 2002 medical opinion that VA solicited noted that the 
veteran's claims file had been reviewed.  In discussing the 
findings from the radiology and clinical examination the 
examiner felt it was at least as likely as not that 
acromioclavicular arthritis and likely some impingement were 
related to use of Canadian crutches and/or a cane and could 
be aggravated by his use of a wheelchair.  Regarding basilar 
joint arthritis of the hands, noted on X-ray in the thumbs, 
the examiner had essentially the same opinion.  The examiner 
felt that the arthritis of the mid back was not likely 
related to the lumbar problems as he characterized the 
findings in this area as really minimal.  Regarding the 
shoulders, the examiner noted pain with horizontal adduction 
and overhead activities and weakness with rotator cuff 
strength testing.  There was also hand and thumb pain on 
palpation.  

Regarding the elbows, the examiner stated that he found no 
abnormality for the elbows.  According to the examiner the 
radiology studies showed no abnormalities with no arthritis. 
Fractures or dislocations.  The physical examination showed a 
full range of motion without deformity or any instability 
being appreciated. 


Criteria
Materiality & Finality

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it: 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment, but in May 1999.  66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).


This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
continuity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a lay person's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.


The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a thoracic spine (mid-
back), and adjudicate on the merits a claim of service 
connection for the thoracic spine and in addition the claims 
for service connection for arthritis of the shoulders and the 
hands.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefits sought on appeal 
regarding the thoracic spine, the shoulders and the hands.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claims.  Bernard, 
supra.

Turning to the claim for service connection for a disability 
of the elbows, the VCAA requires VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The October 2000 and September 2002 rating decisions, 
September 2002 statement of the case (SOC), the May 2003 
supplement statement of the case (SSOC) and VA letters 
collectively apprised the veteran of the information and 
evidence needed to substantiate his claim for entitlement to 
service connection for the elbows, and the reasons and bases 
for VA's decision.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determination was made.  

In particular, in an August 2001 letter the veteran was 
informed of the enactment of the VCAA, and provided the 
opportunity to identify additional evidence in support of his 
claim.  He was advised that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  He was also informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  He was also specifically advised 
of the requirements for establishing entitlement to service 
connection.  He replied in August 2001 that he believed all 
the evidence at his disposal had been submitted.   

The veteran was informed of the division of responsibilities 
between the parties to obtain evidence and afforded 
additional time to identify evidence in support of his claim.  
He was also notified of the relevant evidence in VA's 
possession upon which a decision would be based.  As such, 
the Board finds that the correspondence satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  See Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  

The CAVC decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the claim for entitlement to 
service connection for a disability of the elbows, an 
application was received from the veteran before the VCAA was 
enacted.  Thereafter, the claim was denied.  The veteran was 
initially provided with VCAA notice in August 2001.  

Because complete VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
new claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Indeed, the RO 
completed another rating decision after issuing the VCAA 
letter and followed this decision with a comprehensive 
statement of the case.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  See also, VAOPGCPREC 01-04.  
Furthermore, in the August 2001 letter, VA again provided him 
the opportunity to submit or identify any additional evidence 
he had in support of his claim.  The veteran expressly in 
response to this letter did not identify additional evidence 
and in essence stated he submitted all the evidence he had.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Here the record includes an 
examination regarding the elbows to identify a disability and 
its relationship to service connected disability.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  

The relevant treatment records are included in the file.  A 
comprehensive VA medical examination was conducted and an 
opinion addressing the elbows was received.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of his claim has been satisfied.  


New & Material Evidence

The Board denied the claim of service connection for a 
disability of the thoracic spine in May 1997.  Thus the 
application to reopen in May 1999 required a determination as 
to whether evidence is "new and material" for purposes of 
reopening. Although the RO did not do so this matter is 
subject to de novo adjudication by the Board.  Barnett, 
supra.  

In any event for the reasons set forth below, the Board finds 
that new and material evidence has been submitted.  The claim 
is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that the evidentiary 
record was, in essence, totally devoid of any finding of a 
thoracic spine disability linked to military service that was 
based upon a review of the record.  In this regard, post 
service documentation contained an opinion favorable to the 
claim but the Board provided its reasons for concluding that 
this opinion was not entitled to any significant weight.

Additional reports of treatment and examination have been 
associated with the claims file since the May 1997 Board 
decision, and this additional evidence is clearly new and 
material because for there is competent nexus evidence.

The Board finds that the presumably credible evidence, 
Justus, supra, submitted since the May 1997 Board decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's thoracic spine, or 
mid-back, disability.  Hodge, supra.  Consequently, the 
record contains new and material evidence, such that the 
Board must reopen the claim.  Manio, supra.


Service Connection for Arthritis of the Mid-Back (Thoracic 
Spine)

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

However, the veteran's arguments as to service connection are 
now supported on a secondary basis, more specifically, that 
he is entitled to service connection secondary to his 
service-connected lower back disability.  Although there is 
an unfavorable opinion it must be evaluated in connection 
with the prior opinion and another current opinion that are 
favorable, albeit on different theories.

To reiterate the requirements to prevail on a claim of 
secondary service connection, it is required that service 
connection may be granted for a disorder that is proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.

In the veteran's case at hand, a nurse practitioner 
apparently responsible for ongoing care of the veteran has 
secondarily linked the veteran's arthritis of the thoracic 
spine to his service-connected lower back disability.  The 
prior evidentiary record offered another rationale.  There is 
competent or probative medical opinion to the contrary in 
June 2002, but this must be weighed against a favorable 
contemporaneous opinion that is entitled to significant 
weight and an earlier opinion as well.  

In essence the clinician in 2000 made findings regarding the 
shoulders and hands that were concurred in on the 2002 
examination so the practitioner's opinion being substantially 
confirmed adds to its credibility and probative value 
overall.  Viewed liberally, the favorable opinion given at 
the time of the Board's initial consideration is supported 
with subsequent medical findings and collectively the weight 
of the favorable evidence approximates the negative evidence.

Accordingly, the Board finds that the evidentiary record, 
when evaluated in light of the pertinent governing criteria 
permits a grant of entitlement to service connection for 
arthritis of the thoracic spine as secondary to the service-
connected low back disorder.  38 C.F.R. § 3.310(a); Allen, 
supra.  The record overall does not preponderate against the 
claim and the veteran need only have an approximate balance 
of the evidence in his favor to prevail.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


Service Connection for Arthritis of the Shoulders and 
the Hands and a Disability of the Elbows

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

This Board is considering service connection for the 
shoulders, hands and elbows together as these issues 
virtually follow the same fact pattern with application of 
criteria.  The contention in essence is that the veteran has 
arthritis of the shoulders, elbows and hands that is related 
to the use of crutches, etc on account of his low back 
disability.  


Regarding the shoulders and hands, the veteran has been 
diagnosed with arthritis to account for the subjective 
symptoms.  Both his primary care provider at VA and the 
examiner in 2002 provide probative and competent evidence 
that links the current symptomatology of the shoulders and 
hands to the service-connected disability of the low back.  
Read liberally the opinions collectively provide a basis for 
service connection based upon causation or aggravation.  

The Board acknowledges that a physician reported treating the 
veteran for arthritis of the wrists and shoulders, but not 
the hands, before he entered military service.  It is 
important to note that the service medical records did not 
confirm any preexisting disorder of the shoulders or hands.  
What is clear is that he had a preexisting problem with a 
knee as the military orthopedic evaluation prior to entry 
indicates.  In addition, that the extensive service medical 
record showed no current or historical reference to any 
disability of the shoulders or hands adds additional support 
to refute any notion of clear and unmistakable evidence of 
such disability preexisting military service.  See for 
example Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004).  Accordingly, the Board finds that acromioclavicular 
arthritis of the shoulders and arthritis of the hands cannot 
satisfactorily be dissociated from a service-connected 
disability, thereby warranting entitlement to a grant of 
service connection on a secondary basis.

Turing to the claimed disability of the elbows, the Board 
observes that the VA practitioner's records beginning in 1994 
show no reference to treatment for a disability of the 
elbows.  Although the veteran was evaluated privately in the 
early 1990's for complaints that included elbow pain, the 
evaluation was directed to the cervical spine.  More recently 
the orthopedic examiner found no disability of either elbow 
based upon clinical and radiographic evaluation and a review 
of the record.  Thus, the record taken most favorably to the 
veteran shows pain being complained of but no evidence of a 
disability of either elbow being confirmed.  The record 
contains no radiology report showing arthritis of either 
elbow.  Further, payment is precluded for pain alone without 
diagnosed or identifiable underlying condition or malady.  
See for example Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001). 

At a minimum current evidence of the disability needed to 
support the claim and it is not shown.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  
As with any piece of evidence, the credibility and weight to 
be attached to the medical opinions of record is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

The CAVC has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The record of the primary care clinician did not show any 
radiology or clinical evaluation of the elbows since 1994 to 
support the statement of treatment for arthritis of the 
elbows.  In contrast, the physician in 2002 reviewed this 
record and completed an examination that included radiology 
evaluation of the elbows.  Thus, the conclusion that the 
veteran did not have a disability of the elbows, including 
arthritis, was supported by a direct examination, review of 
the record and radiology assessment.  

On the other hand, the favorable statement regarding 
arthritis of the elbows is not supported with any record 
indicating arthritis is shown.  Although the VA clinician did 
report chronic pain on various occasions, there is nothing 
specific to the elbow in the record that serves to identify 
an underlying condition or malady.  In fact none of the VA 
records reflecting the clinician's ongoing assessment showed 
a question being raised regarding a disability of either 
elbow.  

The VA treatment record is substantially weaker regarding the 
claim for the elbows tan for the shoulders.  Regarding the 
latter the VA practitioner's records noted several references 
to radiology findings that added support to the claim.  

Thus, the Board accords substantial probative weight to the 
examination in 2002, as it was based upon a thorough 
evaluation supported with X-ray evidence, against the 
diagnosis of arthritis and no clinical evidence of any elbow 
disability being treated by the person who claims to have 
done so.  See for example Davis v. West, 13 Vet. App. 178, 
185 (1999). See also, Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a disability of the 
elbows.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
disability of the thoracic spine, the appeal is granted in 
this regard.

Entitlement to service connection for arthritis of the 
thoracic spine, both hands and shoulders as secondary to 
service-connected disability of the low back is granted.

Entitlement to service connection for a disability of both 
elbows is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in 
connection with his claims of entitlement to service 
connection, but apparently not the increased rating for the 
low back disability that complies with Quartuccio, supra. 

Regarding service connection for disability of the left wrist 
and the right wrist, the examiner in 2002 did not report 
radiology findings for the wrists or any conclusion regarding 
the wrists.  The nurse practitioner had reported arthritis of 
the wrists.  Thus, the examination in June 2002 is 
incomplete.  

Concerning service connection for PTSD, this matter is being 
remanded again to insure that the requirements of prior 
remands are completed and thus comply with the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
requested that the RO send a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
confirm stressors related to Vietnam service.  In the record 
the veteran has provided various recollections of evens that 
occurred with his unit in Phu Bai and elsewhere in Vietnam.  

The supplemental statement of the case in this matter in May 
2003 noted verification of stressors as an issue.  The VA 
development policy seems clear enough instructing that the 
VBA AMC should "...always send an inquiry in instances in 
which the only obstacle to service connection is confirmation 
of an alleged stressor.  A denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by the USASCRUR or the Marine Corps."  M21-1, Part 
III, para. 5.14c(3), (4).

Regarding hypertension, the examiner in May 2003 did not 
provide an opinion regarding the relationship of hypertension 
to the service-connected diabetes mellitus.  In addition, the 
veteran in August 2003 stated his primary care provider and 
other VA clinicians had linked his hypertension to diabetes; 
however the records on file do not reflect that opinion nor 
do they contradict the veteran's assertion.  VA cannot rely 
on an examiner's silence as evidence against a claim.  See 
for example Wisch v. Brown, 8 Vet. App. 139, 140 (1995) (per 
curiam order). 

Turning to the initial rating for depression, the record 
shows that the RO only applied the criteria in effect from 
November 7, 1996.  The statement of the case also did not 
include the prior criteria or any discussion of which version 
of the regulation is more favorable.  This is necessary as 
the effective date for service connection and the initial 
rating were established from July 1994.  The initial 
disability evaluation must consider the criteria in effect at 
that time and then from November 7, 1996 apply the new 
criteria or the old criteria if more favorable.  The new 
criteria may not be applied earlier than their effective 
date.  See VAOPGCPREC 3-00.  

Also the RO seems to have assigned the rating retroactive 
based upon current findings when there are contemporaneous 
reports not the least of which is a record of hospitalization 
from February through June 1994.  In the initial rating, 
current findings are not given precedence where as here, 
there appear to be adequate contemporaneous records for the 
entire period to support an equitable rating, including 
staged ratings, on a facts found basis.  

As for the evaluation of the lumbar spine disability, the RO 
must reconsider the revised rating criteria for the spine and 
intervertebral disc syndrome (IVDS) since the revised 
criteria require medical determinations for an informed 
decision.

The September 2003 revised criteria for rating IVDS were 
given to the veteran.  However, they were not in effect when 
the most recent comprehensive examination was completed in 
2002.  That scheme allows for alternative means of 
determining the proper rating.  One is based on 
incapacitating episodes and the other on the combined 
orthopedic and neurologic ratings.  This method requires that 
the specific nerve involved be identified for combining with 
the orthopedic manifestations.  


The new spine rating scheme may be applied here by analogy as 
well.  The disability of the lumbar spine is rated under 
Diagnostic Code 5293.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  

("It is...essential both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.") See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD, his wrists and 
hypertension at any time since military 
service and depression and lumbar spine 
disabilities recently.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  The VBA AMC should arrange for VA 
special orthopedic and neurologic 
examinations of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist, and 
neurologist, respectively, including on a 
fee basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his disability of 
the low back, and etiology of any 
disability pf the wrists.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
IVDS and the spine, and a separate copy 
of this remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that each examiners address the 
following medical issues:

(a) Does the service-connected disability 
of the low back involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected spine 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.





(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the spine, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
spine disability, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected spine disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
thereto.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected spine 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected spine disability.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

The orthopedic specialist must 
individually address the following 
medical issues:

(a) Does the veteran have a chronic 
acquired disability of either wrist?




(b). If so, is it at least as likely as 
not that such disorder(s) found on 
examination is/are related to a service 
connected disability on a secondary basis 
including aggravation?

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  The veteran should be asked to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  He 
should be asked to provide to the best of 
his ability any additional information 
including detailed descriptions of 
stressful events, including all dates, 
places, and identifying information 
concerning any other individuals involved 
in the stressful events, including their 
names, ranks, and units of assignment, 
the veteran's unit of assignment at the 
time of each incident, and any other 
identifying detail.  The veteran is 
hereby advised that this information 
might be needed to search for verifying 
information.  

7.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

8.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  

Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

10.  The VBA AMC should arrange for a VA 
cardiovascular examination of the veteran 
including on a fee basis if necessary for 
purpose of ascertaining the etiology of 
his hypertension.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner should provide an opinion as 
to whether hypertension, if confirmed, is 
causally or etiologically related to the 
service-connected diabetes disability, 
and if not so related, whether any of the 
veteran's service-connected disabilities 
has any effect on the severity of 
hypertension.  All necessary studies 
should be accomplished if deemed 
necessary.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

11.  The VBA AMC should review the 
initial disability evaluation for 
depression in accordance with the holding 
in VAOPGCPREC 3-00.

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a disability of 
the left wrist and the right wrist, PTSD 
and hypertension, an increased ratings 
for the disability of the low back, and 
the initial rating for depression.  

As to the increased evaluation for the 
low back, the VBA AMC must document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2003), and the previous 
and revised criteria for rating spinal 
disabilities as applicable.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examinations without good cause shown may 
adversely affect the outcome of his claims for compensation 
benefits, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



